DETAILED ACTION
In Applicant’s Response filed 4/7/22, Applicant has amended claims 1, 4-6, 10-15, 17, 25-27, 29-31, and 86-87; amended the specification; and submitted replacement drawings. Claims 3, 23-24 and 33-85 have been cancelled. Currently, claims 1-2, 4-22, 25-32 and 86-87 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no 10675167 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings were received on 4/7/22.  These drawings are acceptable and, therefore, have been entered.
The drawings filed 4/7/22 are objected to as follows:
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because they include written descriptions of the figures when only reference characters, sheet numbers and/or view numbers are permitted.  Appropriate revision is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-16, 18-22, 25-32, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Bleau et al (US 5792086) in view of Helfet (US 4241730).
With respect to claim 1, Bleau discloses a knee orthosis (knee orthosis 1; fig 1) comprising:
a femoral section (thigh cuff 10) for engaging relative to a wearer’s femur (as shown in fig 9);
a tibial section (shank cuff 20) for engaging relative to the wearer’s tibia (see figs 1 and 9);
a medial hinge (40) pivotally engaging the femoral and tibial sections (links the medial portion 13 of thigh cuff 10 to the medial portion 23 of shank cuff 20 – col 3 lines 65-67) relative to the wearer’s knee (as shown in fig 9 element 41 which is part of hinge 40 is located adjacent to the user’s knee during use), the medial hinge (40) comprising superposed shells (41) having a shape corresponding to an arc of a sphere (col 4 lines 29-33) having a first diameter (shown in fig 5) and having a first geometric center (101; fig 6) which displaces as the medial hinge is articulated (motion of the center 101 is indicated by arrowed line 102 in fig 6; col 5 lines 35-39); and
a lateral hinge (30) pivotally engaging the femoral and tibial sections (links the lateral portion 11 of thigh cuff 10 to the lateral portion 21 of shank cuff 20 – col 3 lines 63-65) relative to the wearer’s knee (as shown in fig 9 element 31 which is part of hinge 30 is located adjacent to the user’s knee during use), the lateral hinge (30) comprising superposed spherical shells (31) having a shape corresponding to an arc of a sphere (col 4 lines 4-7) having a second diameter (shown in fig 3) and having a second geometric center (111; fig 7) which displaces as the medial lateral hinge is articulated (motion of the center 111 is indicated by arrowed line 112 in fig 7; col 5 lines 35-39), the second geometric center displacing independent from the first geometric center (as indicated by figures 6 and 7, the motion of center 101 is independent from the motion of center 111);
wherein the first and second geometric centers do not coincide with one another along a common sagittal plane throughout a full articulation of the knee orthosis about the medial and lateral hinges (as shown in figures 6 and 7, the paths of centers 101 and 111 do not coincide with one another if superimposed on each other).
Bleau does not, however, disclose that the first diameter is different from the second diameter. 
Helfet teaches a knee support that is configured to provide “a construction which will resist excessive or abnormal torsional strain on the knee joints such as can occur, for example, when a person stumbles or endeavors to turn too sharply, especially if the whole or the greater part of the body weight is being supported at that instant on one leg” (col 1 lines 4-10) the support comprising a medial hinge (at pin/slot connection 16, 18) having a first diameter and a lateral hinge (joint 14) having a second diameter (see col 1 lines 65-68) wherein the first and second diameter differ from one another as shown i.e. in figures 1-5. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have changed the size of the medial and/or lateral hinges in Bleau so that the diameters of the hinges differ from one another like the hinges in Helfet since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art. Additionally, one would have been motivated to make such a modification in order to provide a configuration that will resist excessive or abnormal torsional strain on the knee joints as taught by Helfet.
With respect to claim 2, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 1) and Bleau also discloses that the first and second geometric centers (101;111 – figs 6-7) coincide with a common pivot axis having a center which is constrained to a sagittal plane throughout the full articulation of the knee orthosis about the medial and lateral hinges (col 1 lines 57-62).
With respect to claim 4, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 2) and Bleau also discloses that the pivot axis corresponds to an asymmetric helicoidal axis of rotation of the wearer’s knee (has a three-dimensional axis that “accurately tracks the anatomical motion of the knee during flexion and extension” – col 1 lines 50-54; the anatomical motion of the knee is interpreted as being an a spiral pattern thus defining a helicoidal axis).
With respect to claim 5, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 4) and Bleau also discloses that the pivot axis is configured to move as the knee orthosis is articulated (as shown in figs 6-7), the pivot axis having first and second extremities moving asymmetrically to follow an instantaneous axis of movement of the wearer’s knee (col 1 lines 50-56).
With respect to claim 6, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 4) and Bleau also discloses that the medial hinge (40) is configured to move about a first pivot corresponding to a medial extremity of the helicoidal axis of rotation of the wearer’s knee (shown in fig 6; col 5 lines 24-39), further wherein the lateral hinge (30) is configured to move about a second pivot corresponding to a lateral extremity of the helicoidal axis of rotation of the wearer’s knee (as shown in fig 7; col 5 lines 24-39).
With respect to claim 7, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 6) and Bleau also discloses that the first and second pivots (101,111) are configured to move in a sagittal plane, a frontal plane and a transverse plane, as the knee orthosis is articulated about the medial and lateral hinges (col 5 lines 24-39).
With respect to claim 8, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 6) and Bleau also discloses that the first and second pivots (101,111) are configured to move along respective arcuate paths as the knee orthosis is articulated about the medial and lateral hinges (as shown in figs 6-7).
With respect to claim 9, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 8) and Bleau also discloses that a first one of the first and second pivots is configured to move along a convex arcuate path, and a second one of the first and second pivots is configured to move along a concave arcuate path, as the knee orthosis is articulated about the medial and lateral hinges (path 102 of 101 in fig 6 is interpreted as being a concave path and path 112 of 111 in fig 7 is interpreted as being a convex path).
With respect to claim 10, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 6) and Bleau also discloses that the first pivot is configured to follow an axis of rotation of the wearer’s medial condyle, and the second pivot is configured to follow an axis of rotation of the wearer’s lateral condyle, throughout a full articulation of the knee orthosis about the medial and lateral hinges (col 5 lines 24-39).
With respect to claim 11, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 1) and Bleau also discloses that the medial hinge is configured to align with the wearer’s medial condyle, and the lateral hinge is configured to align with the wearer’s lateral condyle, throughout a full articulation of the knee orthosis about the medial and lateral hinges (col 5 lines 24-39).
With respect to claim 12, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 1) and Bleau also discloses that at least one of the shells in the medial and lateral hinges comprises grooves (grooves 36-38 in shell 35; col 4 lines 25-27) shaped to engage with corresponding pins (the grooves receive rivets 32-34; col 4 lines 25-27) and to guide the pins along a predetermined path (as shown in figs 2-3 and 7).
With respect to claim 13, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 12) and Bleau also discloses that the shells in the medial and lateral hinges comprise at least three grooves shaped to engage with and guide movement of at least three corresponding pins (grooves 36-38 in shell 35 receive rivets 32-34 and guide movement of the rivets as shown in figs 2-3 and 7; col 4 lines 25-27; grooves 46-48 in shell 45 receive rivets 42-44 and guide movement of the rivets as shown in figs 4-6; col 4 lines 48-52), the at least three pins being arranged in a geometric formation (triangular configurations shown in figs 6 and 7) having a center defining a pivot corresponding to an extremity of the pivot axis of the orthosis articulation (centers are at 101 and 111 as shown in figs 6-7).
With respect to claim 14, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 13) and Bleau also discloses that the grooves are arranged to cause a displacement of the center of the geometric formation along an arcuate path as the pins move along their predetermined paths in the grooves (centers 101 and 111 are displaced along paths 102 and 112 which are arcuate as shown in figs 6-7).
With respect to claim 14, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 1) and Bleau also discloses that the femoral section comprises a femoral cuff (thigh “cuff” 10) sized and shaped to conform a specific anatomy of the wearer’s thigh (as shown in fig 9), and the tibial section comprises a tibial cuff (shank “cuff” 20) sized and shaped to conform to a specific anatomy of the wearer’s shin (as shown in fig 9).
With respect to claim 16, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 15) and Bleau also discloses that the superposed shells of each of the medial and lateral hinges (pair 31 of shells and pair 41 of shells) comprise a femoral shell secured relative to the femoral cuff (pair 31 of shells is fastened to one of the lateral portions 11 or 21 of thigh cuff 10 – col 4 lines 8-9), and a tibial shell secured to the tibial cuff (pair 41 of shells is fastened to one of the medial portions 13 or 23 of shank cuff 20 – col 4 lines 33-35).
With respect to claim 18, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 16) and Bleau also discloses that the femoral shell comprises at least one groove formed therein for guiding at least one corresponding pin fixed relative to the tibial shell, and the tibial shell comprises at least one groove formed therein for guiding at least one corresponding pin fixed relative to the tibial shell (grooves 36-38 in shell 35 receive rivets 32-34 and guide movement of the rivets as shown in figs 2-3 and 7; col 4 lines 25-27; grooves 46-48 in shell 45 receive rivets 42-44 and guide movement of the rivets as shown in figs 4-6; col 4 lines 48-52).
With respect to claim 19, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 15) and Bleau also discloses that at least one pin is integrally formed as part of the femoral shell or the tibial shell (as shown in figs 2 and 4).
With respect to claim 20, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 19) and Bleau also discloses that the at least one pin extends from an interior surface of the femoral shell or the tibial shell (as shown in figs 2 and 4).
With respect to claim 21, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 16) and Bleau also discloses that at least one of the femoral and tibial shells comprises a pair of shells spaced apart from one another (as shown in figs 2 and 4), further wherein at least one pin extends between the pair of shells and is fixed relative thereto (as shown in figs 2 and 4).
With respect to claim 22, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 12) and Bleau also discloses that the grooves comprise apertures opening on an exterior side and on an interior side of the shells in the medial and lateral hinges (as shown in figures 2 and 4).
With respect to claim 25, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 1) and Bleau also discloses that the shells are sized and/or shaped to conform to a size and/or shape of the wearer’s condyles (col 4 lines 53-57; col 5 lines 24-34; see also fig 9).
With respect to claim 26, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 1) and Bleau also discloses that the femoral section is configured to apply two or three areas of force to the wearer’s thigh, and wherein the tibial section is configured to apply two or three areas of force to the wearer’s shin, to realign the wearer’s thigh and shin in a frontal plane (each of the cuffs 10 and 20 includes portions in contact with medial and lateral portions of the leg during use as shown in fig 9 and thus are interpreted as applying force to these two areas as needed during use to control movement of the knee).
With respect to claim 27, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 26) and Bleau also discloses that the femoral and tibial sections are each configured to apply a first area of force on a lateral side of the wearer’s leg and a second area of force on a medial side of the wearer’s leg (each of the cuffs 10 and 20 includes portions in contact with medial and lateral portions of the leg during use as shown in fig 9 and thus are interpreted as applying force to these two areas as needed during use to control movement of the knee).
With respect to claim 28, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 26) and Bleau also discloses that the femoral and tibial sections are each configured to apply a first area of force via a proximal section of the femoral or tibial sections, and a second area of force via a distal section of the femoral or tibial sections (each of the cuffs 10 and 20 includes proximal and distal sections as shown i.e. in fig 1 that are in contact with portions of the leg during use as shown in fig 9 and thus are interpreted as applying force to these areas as needed during use to control movement of the knee).
With respect to claim 29, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 1) and Bleau also discloses that the femoral and tibial sections are configured to apply forces to encourage a lateral translation of the wearer’s femur relative to the tibia throughout the articulation of the orthosis, to correct for medialization (col 5 lines 15-39).
With respect to claim 30, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 1) and Bleau also discloses that the femoral and tibial sections are configured to apply forces to adjust an angle of the femur relative to the tibia throughout the articulation of the orthosis, to correct for valgus or varus deformities (col 5 lines 15-16).
With respect to claim 31, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 15) and Bleau also discloses that the femoral and tibial cuffs each comprise medial (13, 23) and lateral (11, 21) support members extending along medial and lateral sides of the wearer’s leg (as shown in fig 1; fig 9).
With respect to claim 32, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 31) and Bleau also discloses that the medial (13, 23) and lateral (11, 21) support members comprise rigidity structures to increase or decrease rigidity in predetermined areas of the lateral support members (made of injection molded plastic – col 3 lines 59-60; and thus is interpreted as being rigid and therefore inherently increases rigidity on medial and lateral sides of the orthosis).
With respect to claim 86, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 1) and Bleau also discloses that the medial and lateral hinges are configured to limit the full articulation of the knee orthosis to prevent hyperextension of the wearer’s knee (col 4 line 58- col 5 line 4; col 6 lines 40-44).
With respect to claim 87, Bleau in view of Helfet discloses the invention substantially as claimed (see rejection of claim 86) and Bleau also discloses that the medial and lateral hinges are configured to limit extension of the knee orthosis by at least 10° relative to a natural full extension of the wearer’s knee (col 4 line 58- col 5 line 4; col 6 lines 40-44).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The following subject matter of claim 17 could either not be found or was not suggested in the prior art of record. The subject matter not found was a knee orthosis comprising a femoral cuff and a femoral shell integrally formed as part of a single piece and comprising a tibial cuff and tibial shell being integrally formed as a single piece, in combination with the other elements in the claims.
Bleau discloses an orthosis 1 that includes a femoral cuff (thigh cuff 10) and a hinge (lateral hinge 30) which comprises a pair of shells (31) (col 4 lines 4-8) wherein the femoral cuff (10) and the femoral shell (31) are separate elements as shown in figure 1 that are connected to each other when the pair 31 of shells is fastened to one of the lateral portions 11 or 21 of the thigh cuff 10. Thus, in Bleau, the femoral cuff and femoral shell are not integrally formed as part of a single piece. Additionally, Bleau discloses that the orthosis 1 includes a tibial cuff (shank cuff 20) and a hinge (medial hinge 40) which comprises a pair of shells (41) (col 4 lines 29-33) wherein the tibial cuff (20) and the tibial shell (41) are separate elements as shown in figure 1 that are connected to each other when the pair 41 of shells is fastened to one of the medial portions 13 or 23 of the shank cuff 20. Thus, in Bleau, the tibial cuff and the tibial shell are not integrally formed as a single piece.
Additionally, Nathanson et al (US 8043243) discloses a knee orthosis (brace 34; figure 1-18) comprising: a femoral section (thigh frame 36) comprising a femoral cuff (superior transverse portion 40 – figure 1) and a femoral hinge (thigh portions 54 and 112 of the lateral and medial hinges 32 and 30); and a tibial section (calf frame 38) comprising a tibial cuff (inferior transverse portion 46) and a tibial hinge (calf portions 52 and 110 of the lateral and medial hinges 32 and 30). 
Nathanson does not, however, disclose that the femoral cuff and hinge are integrally formed as part of a single piece because as shown in figure 3 the plates 56 and 58 forming the thigh portion 54 and plates 114 and 116 forming thigh portion 112 are each attached to a respective upright 44/42 on the thigh frame by fastening members such as bolts or rivets inserted through apertures 64/122 (col 4 line 48- col 5 line 7; col 7 lines 1-27). Thus, the thigh portions 54 and 112 of the hinges and the superior transverse portion 40 are not integrally formed as part of a single piece.
Nathanson also does not disclose that the tibial cuff and hinge are integrally formed as part of a single piece because as shown in figures 8 and 12, each tibial hinge (calf portions 52 and 110) includes a main plate portion (74/132) that is pivotably secured to a superior end of a respective upright (50/48) on the calf frame 38 (col 5 lines 27-45; col 7 line 48- col 8 line 7). Thus, the calf portions 52 and 110 of the hinges and the inferior transverse portion 46 are not integrally formed as part of a single piece. Furthermore, Nathanson explicitly discloses that the ability of each main plate portion to pivot with respect to its respective upright contributes to the ability of the hinges to mimic the dual axis of rotation model of a knee joint motion (col 5 lines 41-45; col 8 lines 1-4). Thus, these elements cannot be integrally formed as a single piece because such a modification would render the device inoperable for its intended purpose because a single piece structure would be incapable of allowing the main plate portions to pivot and therefore would prevent the hinges from mimicking the dual axis of rotation model of a knee joint model.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 4/7/22 have been fully considered as follows:
Regarding the objections to the drawings, Applicant’s replacement drawing sheets have been fully considered and are sufficient to overcome some of the objections (which have been withdrawn) while objections which have not been addressed have been maintained. In particular, with respect to the objections based on inclusion of written descriptions in the figures, the Office has noted Applicant’s arguments on pages 17-18 of the Response wherein Applicant has argued that text that remains in the figures is permissible because it corresponds to descriptive legends. The Office respectfully disagrees because the written descriptions in at least figures 2, 3A, 3B, 6, 10 and 28 describe relative sides of the body (i.e. anterior/posterior, medial/lateral) and could be replaced with reference numerals which correspond to a description in the specification. Thus, this objection has been maintained. Regarding the objection based on the need to illustrate the claimed cushioned liner in the drawings, Applicant’s cancellation of claim 33 has been noted and obviates the basis for this objection which, accordingly, has been withdrawn. Regarding the objection based on inclusion of color drawings/photographs, Applicant’s replacement sheet showing figure 11 in black/white has been noted and is sufficient to overcome the objection which, accordingly, has been withdrawn.
Regarding the objections to the specification, Applicant’s amendments to the specification and the cancellation of claim 33 have been noted and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 101, Applicant’s cancellation of claim 3 and amendments to claims 4 and 31 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 19-21 of the Response have been fully considered but are not persuasive.
Specifically, the Office has noted Applicant’s argument on page 19 that the claimed invention differs from the prior art because although Bleau discloses paths of travel of the center of the axes of rotation which appear to not coincide superposed, claim 1 does not recite paths of travel that do not coincide with one another if superimposed but, instead, recites first and second geometric centers of superposed spherical shells that do not coincide along a common sagittal plane throughout a full articulation of the knee orthosis. The Office is not persuaded by this argument, however, because the recitation in claim 1 that the centers of superposed shells do not coincide along a common sagittal plane throughout a full articulation of the knee orthosis has been interpreted to mean that the centers do not coincide during travel which occurs during the articulation. Furthermore, the paths of travel in Bleau show where the center of each axis is located and thus illustrate how the centers do not coincide when superposed.
The Office has also noted Applicant’s argument on page 20 that “non-coinciding paths of travel is insufficient to teach relative positions of first and second geometric centers as claimed” because “the geometric centers depend not only on the paths of the hinges, but also on other factors such as the shape of the hinges (i.e. the diameters of the spherical shells), the relative orientation of the hinges, the spacing of the hinges, etc.”. The Office is not persuaded by this argument, however, because the features upon which applicant relies (i.e., orientation of the hinges, spacing of the hinges) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office has also noted Applicant’s argument on page 20 that the perspectives in figures 6-7 of Bleau are not sufficient to teach geometric centers that do not coincide along a common sagittal plane because in these figures, the geometric centers would extend into the page and all sagittal planes would be parallel to the page which makes it impossible to distinguish sagittal planes and know whether or not the geometric centers coincide with a common sagittal plane. The Office is not persuaded by this argument, however, because it is commonly understood in the art that the sagittal plane is a longitudinal plane which divides the body into right and left parts. Although Bleau does not provide an illustration specifically showing the sagittal plane or the location of travel paths of the centers of each hinge with respect to the sagittal plane, the shape, position and orientation of the grooves on each of the hinges in figures 6-7 when considered in light of the arrangement of the hinges as shown in figures 2 and 4 teaches that along the travel paths (which are directly related to shape, position and orientation of the grooves) there are positions which do not coincide with a common sagittal plane. Thus, the Office maintains that Bleau reads on this limitation in the claims.
The Office has also noted Applicant’s argument on page 20 that simply superposing the paths of travel of the centers such as the ones illustrated in figs 6-7 of Bleau disregards the relative spacing and orientation of the hinges. The Office is not persuaded by this argument, however, because as discussed above the features upon which applicant relies (i.e., orientation of the hinges, spacing of the hinges) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office has also noted Applicant’s arguments on page 21 regarding the new limitations added to claim 1 but these arguments are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.
Regarding the claim rejections under 35 USC 103, Applicant’s cancellation of claim 33 has obviated the basis for these rejections which, accordingly, have been withdrawn. New rejections have been given, however, as necessitated by Applicant’s amendments to the claims.
Regarding the double patenting rejections, Applicant' s terminal disclaimer filed 4/7/22 has been received and fully considered and is sufficient to overcome the double patenting rejections which, accordingly, have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/             Primary Examiner, Art Unit 3786